Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 1-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jensen et al. (US 2009/0111695; published April 30, 2009).
Applicant claims a solvent and oil free herbicidal composition comprising an herbicide dissolved or suspended in MCPA-2-ethylhexyl carrier.
Applicant claims an oil dispersion comprising MCPA-2-ethylhexyl which is free of an oil or solvent.
Applicant claims a method of preparing the composition by combining the ingredients.
Applicant claims a method of controlling weeds by diluting the composition with water and applying the diluted composition to one or more crops.
Jensen et al. disclose solvent free herbicidal formulations comprising fluoroxpyr meptyl ester with C4-8 esters of MCPA (abstract).  The compounds form emulsifiable concentrates without aromatic solvents if the weight ratio of fluoroxypyr meptyl ester to C4-8 ester of MCPA is about 1:1 to about 1:4 [0004].  The formulations include about 30-90% weight of the active ingredients and surfactants selected from salts of alkyl sulfates, sodium dioctyl sulfoscuccinate, block copolymers of ethylene oxide and propylene oxide and alkylarylsulfonate salts, such as calcium .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (US 2009/0111695; published April 30, 2009) in view of Degenhardt et al. (US 2015/0196030; published July 16, 2015).
Applicant’s Invention
Applicant claims a method of controlling weeds by diluting the composition with water and applying the diluted composition to one or more crops.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. disclose solvent free herbicidal formulations comprising fluoroxpyr meptyl ester with C4-8 esters of MCPA (abstract).  The compounds form emulsifiable concentrates without aromatic solvents if the weight ratio of fluoroxypyr meptyl ester to C4-8 ester of MCPA is about 1:1 to about 1:4 [0004].  The formulations include about 30-90% weight of the active ingredients and surfactants selected from salts of alkyl sulfates and alkylarylsulfonate salts, such as calcium dodecybenzenesulfonate are present in amounts of 2-20% of the formulation [0005].  Further additives include viscocity modifiers, buffers, stabilizers and anti-freeze agents [0007; Formulation C].  Formulations comprising fluoroxypyr meptyl and MCPA 2-ethylhexyl ester in ratios of 1:1 to 1:4 are disclosed (Table III).  The compositions are diluted with water prior to being applied to cereals [0010].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not specify applying the formulations postemergence or preemergence.  It is for this reason that Degenhardt et al. is joined.
Degenhardt et al. teach herbicidal compositions comprising and herbicide of formula (I), fluroxypyr meptyl ester and MCPA 2-ethylhexyl ester applied preemergence or post emergence to plants at any stage of growth to control weed growth in cereals and other crops [0028-33].  Other active ingredients can be applied in conjunction with these herbicides, 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Jensen et al. and Degenhardt et al. both teach applying herbicidal formulations comprising fluroxypyr mepthyl ester and MCPA 2-ethylhexyl ester to cereal crops.  Therefore, it would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and apply the formulations post emergence or pre emergence with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. and apply the formulation preemergence or post emergence to plants because Degenhardt et al. teach applying the formulations before emergence of weeds or after emergence of weeds.  

Claims 12, 13 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen et al. (US 2009/0111695; published April 30, 2009) in view of Degenhardt et al. (US 2015/0196030; published July 16, 2015).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Jensen et al. disclose solvent free herbicidal formulations comprising fluoroxpyr meptyl ester with C4-8 esters of MCPA (abstract).  The compounds form emulsifiable concentrates without aromatic solvents if the weight ratio of fluoroxypyr meptyl ester to C4-8 ester of MCPA is about 1:1 to about 1:4 [0004].  The formulations include about 30-90% weight of the active ingredients and surfactants selected from salts of alkyl sulfates and alkylarylsulfonate salts, such as calcium dodecybenzenesulfonate are present in amounts of 2-20% of the formulation [0005].  Further additives include 10% viscocity (rheology) modifiers, buffers, stabilizers and anti-freeze agents [0007; Formulation C].  Formulations comprising fluoroxypyr meptyl and MCPA 2-ethylhexyl ester in ratios of 1:1 to 1:4 are disclosed (Table III).  The compositions are diluted with water prior to being applied to cereals [0010].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Jensen et al. do not specify the rheology modifier is selected from fumed silica, bentonite or polymeric thickener.  Jensen et al. also do not teach a third herbicides selected from flucarbazone sodium, cloquintocet mexyl and bromoxynil octanoate.  It is for this reason that Degenhardt et al. is joined.
Degenhardt et al. teach herbicidal compositions comprising a herbicide of formula (I), fluroxypyr meptyl ester and MCPA 2-ethylhexyl ester applied pre-emergence or post emergence to plants at any stage of growth to control weed growth in cereals and other crops [0028-33].  Other active ingredients can be applied in conjunction with these herbicides, including bromoxynil, flucarbazone and their salts or esters as well as the safener cloquintocet mexyl [0044-46].  The formulation can include silica and bentonite as solid carriers and other thickening agents [0051, 0054].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Jensen et al. and Degenhardt et al. both teach applying herbicidal formulations comprising fluroxypyr mepthyl ester and MCPA 2-ethylhexyl 
It would have been prima facie to one of ordinary skill to combine the teachings of Jensen et al. and Degenhardt et al. and include cloquintocet mexyl as a further ingredient with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Jensen et al. and Degenhardt et al. and include cloquintocet mexyl because Degenhard et al. teach it  acts as a safener in formulations comprising fluroxypyr meptyl and MCPA 2-ethylhexyl esters.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617